Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


LT (J.G.) Gregory K. Parsons U.S. Navy,               Appeal from the 62nd District Court of
PDRL, Appellant                                       Lamar County, Texas (Tr. Ct. No. 87113).
                                                      Opinion delivered by Justice Stevens, Chief
No. 06-20-00067-CV         v.                         Justice Morriss and Justice Burgess
                                                      participating.
Connie K. Copeland Parsons, Appellee

       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, LT (J.G.) Gregory K. Parsons U.S. Navy, PDRL, has
adequately indicated his inability to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED NOVEMBER 18, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk